 Case 1:19-cv-14659-JHR-KMW Document 1 Filed 07/02/19 Page 1 of 9 PageID: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

MELVIN RODRIGUEZ, individually and on             INDIVIDUAL AND COLLECTIVE ACTION
behalf of those similarly situated,               FOR UNPAID OVERTIME WAGES UNDER
713 New Street                                    FAIR LABOR STANDARDS ACT
Camden, NJ 08103
                                                  INDIVIDUAL AND CLASS ACTION FOR
              Plaintiff,                          UNPAID OVERTIME WAGES UNDER
                                                  NEW JERSEY WAGE AND HOUR LAW
       v.

SUBARU OF AMERICA                                 No:
60 Newton Avenue
Camden, NJ 08103                                  JURY TRIAL DEMANDED

              Defendant.

            INDIVIDUAL, COLLECTIVE, AND CLASS ACTION COMPLAINT

       Named Plaintiff Melvin Rodriguez (hereinafter “Named Plaintiff”), individually and on

behalf of those similarly situated, by and through undersigned counsel, hereby complains as

follows against Defendant Subaru of America (hereinafter referred to as “Defendant”).

                                      INTRODUCTION

       1.     Named Plaintiff has initiated the instant action to redress Defendant’s violations

of the Fair Labor Standards Act (“FLSA”) and the New Jersey Wage and Hour Law

(“NJWHL”). Named Plaintiff asserts that Defendant failed to pay Named Plaintiff and those

similarly situated overtime compensation in violation of the FLSA and the NJWHL.

                               JURISDICTION AND VENUE
       2.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       3.     This Court, in accordance with 28 U.S.C. § 1331, has original subject matter

jurisdiction over Named Plaintiff’s federal claims because this civil action arises under laws of

the United States, the FLSA, 29 U.S.C. § 201 et seq. This Court has supplemental jurisdiction
 Case 1:19-cv-14659-JHR-KMW Document 1 Filed 07/02/19 Page 2 of 9 PageID: 2



over related state law claims because they arise out of the same circumstance and are based upon

a common nucleus of operative fact.

       4.      This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice.

       5.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

judicial district because all of the acts and/or omissions giving rise to the claims set forth herein

occurred in this judicial district and Defendant is deemed to reside where they are subject to

personal jurisdiction, rendering Defendant residents of this judicial district.

                                             PARTIES

       6.      The foregoing paragraphs are incorporated herein as if set forth in full.

       7.      Named Plaintiff is an adult individual with an address as set forth is the caption.

       8.      Defendant is a corporation operating at the address set forth in the caption.

       9.      At all times relevant herein, Defendant acted by and through its agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       10.     Named Plaintiff brings this action for violations of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

presently and formerly employed by Defendant in the United States as “Customer Retailer

Services Representatives” and/or in other similar non-exempt positions, who are or were subject

to Defendant’s pay practices and policies described herein at any point from the three years prior
 Case 1:19-cv-14659-JHR-KMW Document 1 Filed 07/02/19 Page 3 of 9 PageID: 3



to the date that the instant action was initiated through the present (the members of this putative

class are referred to as “Collective Plaintiffs”).

        11.     There are numerous similarly situated current and former employees of Defendant

who were compensated improperly for overtime work in violation of the FLSA and who would

benefit from the issuance of a Court Supervised Notice of the instant lawsuit and the opportunity

to join in the present lawsuit.

        12.     Similarly situated employees are known to Defendant, are readily identifiable by

Defendant, and can be located through Defendant’s records.

        13.     Therefore, Named Plaintiff should be permitted to bring this action as a collective

action for and on behalf of himself and those employees similarly situated, pursuant to the “opt-

in” provisions of the FLSA, 29 U.S.C. § 216(b).

                                  CLASS ACTION ALLEGATIONS

        14.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        15.     Named Plaintiff brings his claims asserting violations of the New Jersey Wage

and Hour Law as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure on

behalf of all persons presently and formerly employed by Defendant in New Jersey as “Customer

Retailer Services Representatives” and/or in other similar non-exempt positions, who are or were

subject to Defendant’s pay practices and policies described herein at any point from the two

years prior to the date that the instant action was initiated through the present (the members of

this putative class are referred to as “Class Plaintiffs”).

        16.     The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive
 Case 1:19-cv-14659-JHR-KMW Document 1 Filed 07/02/19 Page 4 of 9 PageID: 4



control of Defendant; however, on information and belief, the number of potential class members

is estimated to be more than forty (40) employees.

       17.     Named Plaintiff’s claims are typical of the claims of the putative class members,

because Named Plaintiff, like all Class Plaintiffs, was subject to the same unlawful wage policies

and practices of Defendant.

       18.     Named Plaintiff will fairly and adequately protect the interests of the putative

class because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. Named Plaintiff has retained counsel with substantial experience in the prosecution of

class claims involving employee wage disputes.

       19.     Defendant has acted and refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole insofar as Defendant have applied consistent unlawful wage policies to the

entire class and have refused to end these policies.

       20.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

       21.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendant. Furthermore, the amount at stake for individual putative
 Case 1:19-cv-14659-JHR-KMW Document 1 Filed 07/02/19 Page 5 of 9 PageID: 5



class members may not be great enough to enable all the individual putative class members to

maintain separate actions against Defendant.

       22.     Questions of law and fact that are common to the members of the class

predominate over questions that affect only individual members of the class. Among the

questions of law and fact that are common to the class are whether Defendant failed to properly

classify Named Plaintiff and Class Plaintiffs as “non-exempt” under the NJWHL.

                                 FACTUAL BACKGROUND

       23.     The foregoing paragraphs are incorporated herein as if set forth in full.

       24.     From on or around January 15, 2018 to on or around October 11, 2018, Defendant

employed Named Plaintiff as a Customer Retailer Services Representative I.

       25.     Named Plaintiff earned a salary of $865.385 per week.

     Named Plaintiff, Collective Plaintiffs, and Class Plaintiffs Were/Are Non-Exempt

       26.     The foregoing paragraphs are incorporated herein as if set forth in full.

       27.     At no time during Named Plaintiff’s employment did Named Plaintiff supervise

other employees of Defendant.

       28.     At no time during Named Plaintiff’s employment did Named Plaintiff have the

authority to hire or fire other employees of Defendant.

       29.     At no time during Named Plaintiff’s employment did Named Plaintiff have the

authority to schedule employees of Defendant.

       30.     At no time during Named Plaintiff’s employment did Named Plaintiff exercise

discretion or independent judgement over matters of significance on behalf of Defendant or

Defendant’s customers.
 Case 1:19-cv-14659-JHR-KMW Document 1 Filed 07/02/19 Page 6 of 9 PageID: 6



       31.    Accordingly, at all times relevant herein, Named Plaintiff was a non-exempt

employee entitled to overtime compensation pursuant to the FLSA and the NJWHL.

       32.    Collective Plaintiffs and Class Plaintiffs did/do not supervise other employees of

Defendant.

       33.    Collective Plaintiffs and Class Plaintiffs did/do not have the authority to hire or

fire other employees of Defendant.

       34.    Collective Plaintiffs and Class Plaintiffs did/do not have the authority to schedule

employees of Defendant.

       35.    Collective Plaintiffs and Class Plaintiffs did/do not exercise discretion or

independent judgement over matters of significance on behalf of Defendant or Defendant’s

customers.

       36.    Accordingly, at all time relevant herein, Collective Plaintiffs and Class Plaintiffs

were/are non-exempt employees entitled to overtime compensation pursuant to the FLSA and

NJWHL, respectively.

                                     Unlawful Overtime Rates

       37.    The foregoing paragraphs are incorporated herein as if set forth in full.

       38.    Named Plaintiff regularly worked more than 40 hours per workweek.

       39.    However, Defendant did not pay Named Plaintiff any additional compensation for

working more than 40 hours in a workweek.

       40.    Accordingly, Defendant failed to pay Named Plaintiff at least one and one-half

times his regular rate for hours worked more than 40 hours in a workweek.

       41.    Collective Plaintiffs and Class Plaintiffs regularly worked/work more than 40

hours in a workweek.
 Case 1:19-cv-14659-JHR-KMW Document 1 Filed 07/02/19 Page 7 of 9 PageID: 7



       42.     However, Defendant did not pay Collective Plaintiffs and Class Plaintiffs any

additional compensation for working more than 40 hours in a workweek.

       43.     Accordingly, Defendant failed/fails to pay Collective Plaintiffs and Class

Plaintiffs at least one and one-half times their regular rates for hours worked more than 40 hours

in a workweek.

       44.     As a result of Defendant’s aforesaid illegal actions, Named Plaintiff, Collective

Plaintiffs, and Class Plaintiffs have suffered damages.

                                           COUNT I
                    Violations of the Fair Labor Standards Act (“FLSA”)
                              (Failure to Pay Overtime Wages)
                   (Named Plaintiff and Collective Plaintiffs v. Defendant)

       45.     The foregoing paragraphs are incorporated herein as if set forth in full.

       46.     At all times relevant herein, Defendant is and continues to be an “employer”

within the meaning of the FLSA.

       47.     At all times relevant herein, Defendant was/is responsible for paying wages to

Named Plaintiff and Collective Plaintiffs.

       48.     At all times relevant herein, Named Plaintiff and Collective Plaintiffs were/are

employed with Defendant as “employees” within the meaning of the FLSA.

       49.     Under the FLSA, an employer must pay an employee at least one and one-half

times his or her regular rate of pay for each hour worked more than 40 hours per workweek.

       50.     Defendant’s violations of the FLSA include, but are not limited to, not paying

Named Plaintiff and Collective Plaintiffs at least one and one-half times their regular rates for all

hours worked more than 40 per workweek as explained supra.

       51.     Defendant’s conduct in failing to properly pay Named Plaintiff and Collective

Plaintiffs was/is willful and was/is not based upon any reasonable interpretation of the law.
 Case 1:19-cv-14659-JHR-KMW Document 1 Filed 07/02/19 Page 8 of 9 PageID: 8



       52.     Defendant’s conduct caused Named Plaintiff and Collective Plaintiffs to suffer

damages.

                                           COUNT II
               Violations of the New Jersey Wage and Hour Law (“NJWHL”)
                               (Failure to pay Overtime Wages)
                     (Named Plaintiff and Class Plaintiffs v. Defendant)

       53.     The foregoing paragraphs are incorporated herein as if set forth in full.

       54.     At all times relevant herein, Defendant has and continues to be an “employer”

within the meaning of the NJWHL.

       55.     At all times relevant herein, Defendant was/is responsible for paying wages to

Named Plaintiff and Class Plaintiffs.

       56.     At all times relevant herein, Named Plaintiff and Class Plaintiffs were/are

employed with Defendant as “employees” within the meaning of the NJWHL.

       57.     Under the NJWHL, an employer must pay an employee at least one and one-half

times his or her regular rate of pay for each hour worked more than 40 hours per workweek.

       58.     Defendant’s violations of the NJWHL include, but are not limited to, not paying

Named Plaintiff and Class Plaintiffs at least one and one-half times their regular rates for all

hours worked more than 40 per workweek as explained supra.

       59.     Defendant’s conduct caused Named Plaintiff and Class Plaintiffs to suffer

damages.

       WHEREFORE, Named Plaintiff, Collective Plaintiffs, and Class Plaintiffs pray that this

Court enter an Order providing that:

       A.      Defendants are to be prohibited from continuing to maintain its illegal policy,

practice or custom in violation of federal and state law;
 Case 1:19-cv-14659-JHR-KMW Document 1 Filed 07/02/19 Page 9 of 9 PageID: 9



        B.       Defendants are to compensate, reimburse, and make Named Plaintiff, Collective

Plaintiffs, and Class Plaintiffs whole for all pay and benefits they would have received had it not

been for Defendants’ illegal actions;

        C.       Named Plaintiff and Collective Plaintiffs are to be awarded liquidated damages

for Defendants’ illegal actions, as provided under applicable law;

        D.       Named Plaintiff, Collective Plaintiffs, and Class Plaintiffs are to be awarded the

costs and expenses of this action and reasonable legal fees as provided under applicable law;

        E.       Named Plaintiff, Collective Plaintiffs, and Class Plaintiffs are to be awarded all

other equitable and legal relief as the Court deems appropriate;

        F.       Named Plaintiff, Collective Plaintiffs, and Class Plaintiffs claims are to receive a

trial by jury.


                                                       Respectfully Submitted,

                                                       /s/ Matthew Miller ________
                                                       Matthew D. Miller, Esq.
                                                       Justin L. Swidler, Esq.
                                                       Richard S. Swartz, Esq.
                                                       SWARTZ SWIDLER, LLC
                                                       1101 N. Kings Highway Ste 402
                                                       Cherry Hill, NJ 08034
                                                       Phone: (856) 685-7420
                                                       Fax: (856) 685-7417
Dated: June 26, 2019
